IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                                February 7, 2013 Session

       NEAL LOVLACE ET AL. v. TIMOTHY KEVIN COPLEY ET AL.

                Appeal from the Chancery Court for Hickman County
                       No. 06-128-C   Robbie T. Beal, Judge


               No. M2011-00170-SC-R11-CV - Filed September 6, 2013



In this grandparent visitation case, we must determine, in the absence of a controlling
statutory provision, the appropriate burdens of proof and standards courts should apply where
a grandparent and a parent seek to modify and terminate, respectively, court-ordered
grandparent visitation. We hold that when a grandparent or a parent initiates a proceeding
to modify or terminate court-ordered grandparent visitation, courts should apply the burdens
of proof and standards typically applied in parent-vs-parent visitation modification cases.
Thus, the burden of proof is upon the grandparent or parent seeking modification or
termination to demonstrate by a preponderance of the evidence both that a material change
in circumstances has occurred and that the change in circumstances makes the requested
modification or termination of grandparent visitation in the child’s best interests. Applying
this holding, we conclude that the record in this case supports the trial court’s judgment
modifying grandparent visitation. However, we conclude that the trial court failed to make
sufficiently specific findings of fact to support its judgment finding the mother in contempt
of the order granting grandparent visitation. Accordingly, we reverse the Court of Appeals’
judgment, reinstate that portion of the trial court’s judgment which modified the grandparent
visitation arrangement, and vacate those portions of the trial court’s judgment finding the
mother in contempt and ordering her to pay a portion of the grandparents’ attorney’s fees.

             Tenn. R. App. P. 11 Appeal by Permission; Judgment of the
              Court of Appeals Reversed; Judgment of the Trial Court
                       Reinstated in Part and Vacated in Part

C ORNELIA A. C LARK, J., delivered the opinion of the Court, in which G ARY R. W ADE, C.J.,
and J ANICE M. H OLDER, W ILLIAM C. K OCH, JR., and S HARON G. L EE, JJ., joined.

Thomas F. Bloom, Nashville, Tennessee, and Grant C. Glassford, Brentwood, Tennessee,
for the Appellants, Clayton O’Neal Lovlace and Norma Jean Lovlace.
Rebecca K. McKelvey and Gregory D. Smith, Nashville, Tennessee, for the Appellees,
Timothy Kevin Copley and Beth Copley.


                                        OPINION

                          Factual and Procedural Background

       The minor child at issue in this case was born on September 4, 2002. The minor
child’s biological parents are Jerry David Rochelle (“Mr. Rochelle”) and Beth McLanahan
Copley (“Mrs. Copley”), who were married at the time of the minor child’s birth. Norma
Jean Lovlace (“Mrs. Lovlace”) and her former husband, Larry Rochelle, are the adoptive
parents of the minor child’s father, Mr. Rochelle. After Mrs. Lovlace and Larry Rochelle
divorced, Mrs. Lovlace married Clayton O’Neal Lovlace in 1995. Mr. and Mrs. Lovlace
(the “Lovlaces”) are asserting grandparent visitation rights in this appeal.

       The procedural history of this dispute is complex. On April 20, 2004, the minor
child’s parents, Mr. Rochelle and Mrs. Copley, were divorced by a decree of the Chancery
Court for Hickman County. The parenting plan incorporated into the final divorce decree
designated Mrs. Copley as the minor child’s primary residential parent. Because of Mr.
Rochelle’s history of drug addiction during the marriage, Mr. Rochelle received only
supervised visitation with the minor child, with supervision to be provided by either Mrs.
Copley, the Lovlaces, or Larry Rochelle.

       On January 15, 2005, Mrs. Copley married Timothy Kevin Copley (“Mr. Copley”;
collectively the “Copleys”). After their marriage, Mr. Rochelle, who was incarcerated in the
Hickman County Jail, consented to Mr. Copley’s adoption of the minor child. On
January 27, 2006, however, Mr. Rochelle withdrew his consent to the adoption, and on
December 5, 2006, Mr. Copley’s adoption petition was dismissed.

       The Lovlaces assert that, from the time of the child’s birth until February 2006, they
had been allowed regular contact and involvement with the minor child, although the parties
dispute the extent of and the reasons for the Lovlaces’ involvement. According to the
Lovlaces, the Copleys began limiting the Lovlaces’ contact with the minor child after Mr.
Rochelle withdrew his consent to Mr. Copley’s adoption.




                                             -2-
        On April 24, 2006, the Lovlaces filed in the Chancery Court for Hickman County a
petition for grandparent visitation pursuant to Tennessee Code Annotated sections 36-6-306
and 36-6-307 (collectively “Grandparent Visitation Statute”).1 The Lovlaces alleged that
Mrs. Copley had terminated their substantial prior contact with the minor child in retaliation
for Mr. Rochelle’s withdrawal of his consent to Mr. Copley’s adoption of the minor child and
that this change would cause “irreparable injury and substantial harm” to the minor child.
The Lovlaces also filed a motion for pendente lite relief, which they scheduled for a hearing
the next day, April 25, 2006. On the date of the scheduled hearing, the parties reached an
agreement as to all issues and announced that agreement to the court. Both parties were
represented by counsel. On May 15, 2006, the Chancery Court for Hickman County entered
an “Agreed Order” incorporating the parties’ agreement. Neither party moved to modify or
set aside the Agreed Order. Tenn. R. Civ. P. 59, 60.

        The Agreed Order granted the Lovlaces grandparent visitation pursuant to the
Grandparent Visitation Statute. The Lovlaces’ visitation consisted of one Saturday per
month, from 9:00 a.m. to 5:00 p.m., as well as an additional two hours per week during the
“summer”— a term not defined in the Agreed Order. The Lovlaces were required to provide
transportation for the visitation. The Agreed Order allowed Mrs. Copley to select the
Saturday each month for the Lovlaces’ visitation but also required her to provide the
Lovlaces with five days advance notice of her selection. The Agreed Order also allowed
Mrs. Copley to select the time for the additional two hours of visitation the Lovlaces received
each week during the summer, but again, also required Mrs. Copley to provide the Lovlaces
with thirty-six hours advance notice of her selection. The Agreed Order precluded the minor
child from having any contact with Mr. Rochelle while he remained incarcerated, or at any
other time, if his parental rights were terminated. The Agreed Order also specified that the
Lovlaces’ visitation time should be deducted from any visitation time Mr. Rochelle received
under the parenting plan, if Mr. Rochelle exercised his visitation rights upon his release from
incarceration and if his parental rights were not terminated. The Agreed Order also
contemplated that the minor child’s activities would increase over time, and as a result,
required the Lovlaces to yield their visitation time as necessary to accommodate the minor
child’s activities. However, the Agreed Order directed Mrs. Copley to schedule the
Lovlaces’ Saturday visitation to avoid, to the extent possible, conflicts with the minor child’s
activities. Finally, the Agreed Order required the Copleys and the Lovlaces to cooperate and



        1
          The language of the Grandparent Visitation Statute in effect when the Lovlaces filed their petition
differed only slightly from the language of the current Grandparent Visitation Statute. Compare Tenn. Code
Ann. §§ 36-6-306, -307 (2005), with Tenn. Code Ann. §§ 36-6-306, -307 (2010 & Supp. 2012). The
differences have no bearing on the issues in this appeal; thus, quotations and citations refer to the
Grandparent Visitation Statute currently in effect.

                                                    -3-
to endeavor in good faith to carry out the terms of their agreement. Monthly visitation under
the Agreed Order began in May 2006.

        According to the Lovlaces, problems arose almost immediately after entry of the
Agreed Order. The Lovlaces assert that Mrs. Copley denied their visitation with the minor
child, as well as Mr. Rochelle’s visitation with her upon his release from jail. The Copleys,
in contrast, assert that they afforded the Lovlaces the visitation required by the Agreed Order,
as well as additional visitation.

        On March 15, 2007, the Lovlaces filed a petition for contempt, alleging that the
Copleys had violated the Agreed Order in various ways. The petition failed to specify
whether the Lovlaces were seeking criminal or civil contempt, but the petition included a
request for an award of attorney’s fees. On May 23, 2007, the Lovlaces moved for a default
judgment on the petition. On June 5, 2007, the Copleys responded to the motion for default
judgment, and also moved to dismiss the contempt petition for failure to provide proper
notice consistent with the requirements of due process. The Copleys also asked the trial
court to require the Lovlaces to designate whether their petition sought criminal or civil
contempt. On June 11, 2007, Mr. Copley moved to dismiss the contempt petition as to him,
but the Copleys also submitted an answer to the Lovlaces’ March 15, 2007 contempt petition.
On June 26, 2007, the Lovlaces filed a response to Mr. Copley’s motion to dismiss.

        Approximately six months later, on January 2, 2008, the Lovlaces moved to amend
their contempt petition to specify they were seeking civil, not criminal, contempt against the
Copleys. On January 30, 2008, the trial court granted the Lovlaces’ motion to amend, and
on February 25, 2008, the Lovlaces filed their amended petition for contempt.

       On March 9, 2009, the Lovlaces again moved to amend their petition for contempt,
and on April 9, 2009, the trial court granted the motion. The Lovlaces’ “Second Amended
Petition for Contempt and to Modify” sought findings of civil contempt against Mrs. Copley
for violations of the Agreed Order and for violations of a December 5, 2006 “Order
Modifying/Clarifying Parenting Plan.” The December 5th order authorized the Lovlaces to
provide transportation for Mr. Rochelle’s visitation, which he received under the parenting
plan incorporated into the final divorce decree. The December 5th order also required strict
adherence to the terms of the parenting plan. The Lovlaces alleged approximately twenty-six
separate instances of contempt against Mrs. Copley for conduct that occurred from 2006 to
2009 and sought an award of attorney’s fees incurred in prosecuting the contempt petition.
The Lovlaces also requested modification of the Agreed Order, seeking additional visitation
with the minor child. The Lovlaces’ Second Amended Petition also added Mr. Rochelle, the
minor child’s father, as a party defendant, for purposes of their requests for additional
grandparent visitation and modification of the Agreed Order.

                                              -4-
        While the foregoing proceedings were pending in the Chancery Court for Hickman
County, on March 26, 2009, the Chancery Court for Lewis County entered a “Final Order of
Adoption,” pursuant to which Mr. Copley adopted the minor child, with the consent of Mr.
Rochelle.2 As relevant to this appeal, the Final Order of Adoption provided that its entry did
not “alter or modify the grandparent visitation rights of Neal and Jean Lovlace as previously
ordered by the Hickman County Chancery Court.” No appeal was taken from this order.

        Back in Hickman County, Mrs. Copley filed, on May 29, 2009, an answer to the
Lovlaces’ Second Amended Petition for Contempt and to Modify, in which she denied the
Lovlaces’ allegations of contempt, asked the trial court to award her attorney’s fees, but
raised no affirmative defenses. Mrs. Copley also filed a “Counter-Petition to Terminate
Visitation,” seeking to terminate the grandparent visitation awarded the Lovlaces by the
Agreed Order. On July 24, 2009, the Lovlaces filed an answer to Mrs. Copley’s counter-
petition, denying its allegations and requesting dismissal. The Lovlaces also requested the
trial court: (1) to issue a restraining order precluding the Copleys from discussing the case
with the minor child; (2) to designate the Saturday on which their visitation was to occur; and
(3) to order immediate make-up visitation for the time allegedly denied them in December
2008, January through March 2009, and July 2009.

        On August 24, 2009, the Copleys, in turn, moved for the appointment of a guardian
ad litem for the minor child and for suspension of the Lovlaces’ visitation pending a final
hearing. On November 5, 2009, the Copleys also asked the Chancery Court for Hickman
County to “declare void and of no effect whatsoever” the provision in the March 26, 2009
Final Order of Adoption entered by the Chancery Court for Lewis County reserving the
Lovlaces’ grandparent visitation rights. The Copleys contended that this reservation of
grandparent visitation rights contravened a provision of the adoption statute. Tenn. Code
Ann. § 36-1-121(f) (“Adoption Statute”).3 On November 13, 2009, the Copleys responded
to the Lovlaces’ motion for a restraining order, for specific Saturday visitation, and for make-
up visitation. The Copleys asserted that the Lovlaces lacked standing to seek a restraining
order and that their right to grandparent visitation had been extinguished by the Final Order
of Adoption entered by the Chancery Court for Lewis County.




        2
         The March 26, 2009 Final Order of Adoption indicates that Mr. Rochelle had consented to the
adoption and had waived his appearance and venue.
        3
          The text of the Adoption Statute currently in effect is the same as the statute in effect at the time
of the proceedings in the trial court. Thus, quotations and citations in this opinion are to the current statute,
Tennessee Code Annotated section 36-1-121(f) (2010).

                                                      -5-
       On November 17, 2009, the Chancery Court for Hickman Count held a hearing on the
parties’ various motions and petitions. By order entered December 9, 2009, the trial court:
(1) denied the Copleys’ request to declare void the portion of the March 26, 2009 Final Order
of Adoption reserving the Lovlaces’ grandparent visitation granted by the Agreed Order; (2)
granted the Lovlaces’ motion for a restraining order; (3) granted the Lovlaces’ motion for
specific Saturday visitation; (4) deferred until a final hearing the Lovlaces’ motion for make-
up visitation; (5) denied the Copleys’ motion for appointment of a guardian ad litem; (6)
denied the Copleys’ motion for suspension of visitation; and (7) set the case for a final
hearing on June 21, 2010. On January 8, 2010, the Copleys moved for an interlocutory
appeal pursuant to Rule 9 of the Tennessee Rules of Appellate Procedure. The trial court
denied the motion by order entered March 29, 2010. The Copleys then sought an
extraordinary appeal pursuant to Rule 10 of the Tennessee Rules of Appellate Procedure,
which the Court of Appeals denied by order entered April 5, 2010. No application for
permission to appeal was filed in this Court.

       Pursuant to an agreed order entered May 26, 2010, the Lovlaces amended paragraphs
five through seven of their Second Amended Petition for Contempt. On June 21 and 22,
2010, the trial court held a final hearing on all remaining issues. After the final hearing, the
Lovlaces filed a request for fees and expenses of $95,833.14 and submitted an affidavit in
support of this request. The Copleys also requested attorney’s fees in the amount of
$13,353.75 and also supported their request with an affidavit of counsel.

       The trial court ruled from the bench on June 29, 2010.4 The trial court found that,
although the May 15, 2006 Agreed Order did not contain what is generally required 5 in a
grandparent visitation order, any omission was not fatal because, when the Agreed Order was
entered, a clear basis existed for visitation under the Grandparent Visitation Statute. The trial
court further found that the reservation of grandparent visitation in the March 26, 2009 Final
Order of Adoption was fairly bargained for and that, as a biological parent, Mrs. Copley had
the ability to secure the Lovlaces’ grandparent visitation rights in the adoption by Mr.
Copley.



        4
          The transcript of the trial court’s bench ruling is dated June 21, 2010. The final hearing concluded
on June 22, 2010, but the trial court did not issue its ruling at that time, and the record reflects that the trial
court issued its bench ruling on June 29, 2010. Although filed on June 30, 2010, the Lovlaces’ request for
attorney’s fees, and supporting documents, are dated June 28, 2010, and appear to have been before the trial
court at the time of the June 29, 2010 bench ruling.
        5
          The trial court did not elaborate on the meaning of this finding. We note, however, that the
findings a trial court must make when initially awarding visitation pursuant to the Grandparent Visitation
Statute are not enumerated in the May 15, 2006 Agreed Order.

                                                       -6-
       With respect to the competing requests for modification and termination of
grandparent visitation, the trial court found nothing in the record warranting either an
increase in, or termination of, the Lovlaces’ visitation. Nevertheless, the trial court
determined that certain modifications were appropriate, explaining:

               With that being said, the Court does believe that a modification is
       necessary to secure the grandparents the regular visitation and to take that
       discretion out of the mother and the adoptive father’s hands. I don’t believe
       that it’s – I just simply don’t believe that is appropriate, that – based upon the
       child’s – based upon maintaining some type of flexibility for the child, the
       mother and father should have that kind of control. Based upon those findings,
       the material change of circumstances and the relationship of the parties has
       degenerated to the point where they are no longer able to work together, the
       Court’s going to step in and mandate certain times for visitation. The Court
       believes it’s in the best interest because, No. 1, it was a fairly bargained-for
       agreement between the parties to begin with.

              Secondly, the Court acknowledges that the grandparents have been a
       stable factor in the child’s life. They do share a significant bond with the
       child, and they have the ability to visit the child and transport the child for
       extracurricular activities just like anyone else does.

              The Court’s going to expand the visitation just a little bit, No. 1, to
       make it a smoother transition. No. 2, the Court is going to address some
       contempt issues here soon, and this can be considered a remedy for the
       contempt petitions. I will tell the Lovlaces don’t get your hopes up too much.
       The fact is is [sic] that I’m not expanding the visitation to any significant
       degree for reasons I’ve already stated.

        The trial court then modified the Agreed Order by requiring the Lovlaces’ visitation
to occur from 9:00 a.m. to 6:00 p.m., on the third Saturday of each month, except during the
months of June, July, and August, when visitation would occur on the third weekend of each
month, from 6:00 p.m. Friday to 6:00 p.m. Saturday. After allowing overnight visitation, the
trial court eliminated the two-hour weekly visitation the Agreed Order had provided during
the summer. The trial court declined to order Christmas visitation or any other summer
visitation. The trial court also ordered the Copleys to provide the Lovlaces with seven days
advance notice of any of the minor child’s regularly scheduled activities that would take up
more than half of the Lovlaces’ visitation time. In such instances, the trial court granted the
Lovlaces the right to notify Mrs. Copley of their wish to reschedule visitation for the fourth
Saturday of the month.

                                              -7-
        With respect to the Lovlaces’ petition for contempt against Mrs. Copley, the trial court
declined to consider separately each allegation of contempt, finding it to be unnecessary.
Nevertheless, the trial court found Mrs. Copley had willfully violated court orders on five
separate occasions and therefore found her to be in civil contempt. The court declined to jail
or fine Mrs. Copley and also denied the Lovlaces’ request for make-up visitation. The trial
court sanctioned Mrs. Copley by ordering her to pay the Lovlaces’ attorney’s fees, in the
amount of $75,000, plus costs, but afforded Mrs. Copley an opportunity to object and request
a hearing on this issue.

         On July 19, 2010, before the trial court entered a final order, the Copleys filed an
objection to the attorney’s fees award and moved for a hearing. After a hearing on
September 28, 2010, the trial court ruled from the bench, again declining to make specific
factual findings on the contempt allegations. The trial court also ruled that it was not
possible to separate the allegations of contempt or to award only the attorney’s fees incurred
pursuing the allegations found to constitute contempt. Thus, in awarding attorney’s fees, the
trial court looked at the case as a whole and reaffirmed its decision to sanction Mrs. Copley’s
contempt by ordering her to pay attorney’s fees. Nonetheless, based on certain mathematical
errors in the fee requests, as well as the testimony of the Lovlaces’ second attorney indicating
that fifty, rather than seventy-five, percent of his fees were attributable to the contempt
allegations, the trial court reduced the attorney’s fees award to $32,000.

        On October 21, 2010, the trial court entered an order on the Lovlaces’ fee request
consistent with its bench ruling, and by an order entered October 29, 2010, the trial court
granted the Copleys a stay of execution of the monetary portion of the judgment and set a
bond in the amount of $10,000. On January 5, 2011, the trial court entered a final order,
consistent with its June 29, 2010 bench ruling, on the Lovlaces’ request to increase their
visitation and the Copleys’ request to terminate visitation. The January 5, 2011 order
provides, in relevant part, as follows:

       1. The [c]ourt finds that [the Lovlaces’] grandparent visitation rights arise
       from an Agreed Order dated May 15, 2006, entered by this [c]ourt establishing
       grandparent visitation pursuant to [Tennessee Code Annotated section] 36-6-
       306.

       2. The court finds that at the time the Agreed Order was entered there was a
       clear basis for the establishment of grandparent visitation. . . . The [c]ourt is
       convinced that there was proof, then and now, that the grandparents had a
       significant enough bond to secure grandparent visitation. [I]t was, and
       remains, in the child’s best interest to have visitation with the [Lovlaces].



                                              -8-
3. The [c]ourt further finds that when the minor child was adopted by Kevin
Copley that the [Lovlaces’] grandparent visitation rights were re-affirmed.

4. The [c]ourt finds that the biological mother, Beth Copley, was not an
adoptive parent and [that] she had the ability and authority to continue to
secure for grandparent visitation rights. Those rights were preserved in the
Final Order of Adoption by which Kevin Copley became the child’s legal
father.

5. Beth Copley has petitioned this [c]ourt to terminate the [Lovlaces’]
visitation rights. The [c]ourt finds, however, that there is nothing in the record
to warrant terminating or further limiting the grandparents’ rights.

6. The [Lovlaces] seek modification of the Agreed Order Establishing
Grandparent Rights to increase the time they have with the minor child. The
[c]ourt finds no basis in the record to modify the [Lovlaces’] visitation
schedule to any significant degree.

7. Based upon the conduct of [Beth Copley], however, the [c]ourt does believe
that a modification is necessary to secure the [Lovlaces] the regular visitation
they are supposed to have under the Agreed Order and to remove the
discretion from the [Copleys].

8. The [c]ourt does find that there has been a material change of circumstances
and the relationship of the parties has degenerated to the point where they are
no longer able to work together. The [c]ourt finds that it is necessary for the
[c]ourt to mandate certain specific times for grandparent visitation to take the
discretion out of the hands of the [Copleys] as to when the [Lovlaces] visit
with the minor child.

9. The [c]ourt finds that it is in the best interest for the child to mandate certain
specific times because the grandparent visitation was an agreement fairly
bargained on [sic] between the parties.

....

11. The [c]ourt finds that it is necessary to expand the visitation just a little bit
to make a smoother transition.




                                         -9-
Based on these findings, the trial court modified the May 15, 2006 Agreed Order and
established the visitation schedule described above.

      With respect to the Lovlaces’ petition for contempt against Mrs. Copley, the
January 5, 2011 order includes the following findings:

      22. After consideration of the record, the court finds that the [Lovlaces] have
      proven, by a preponderance of the evidence, that Beth Copley is in willful,
      civil contempt for [not] following the [c]ourt’s order in the following
      instances:

      (a) The [c]ourt finds that in January of 2007, Beth Copley failed to provide at
      least five (5) days written notice for the January 7, 2007 visitation. The [c]ourt
      finds that the Orders were specific and that mother is in willful violation of
      Paragraph 3A of the Agreed Order.

      (b) The [c]ourt finds that in February of 2007, three and one half hours were
      missed due to a gymnastics class that was not attended or was not regularly
      scheduled.

      (c) The [c]ourt finds that Beth Copley’s conduct constitutes willful, civil
      contempt.

      (d) The [c]ourt finds that in June of 2007, the [Lovlaces’] visitation was
      missed without cause. [Beth Copley] is in willful civil contempt.

      (e) In July 2007, [Beth Copley] scheduled visitation on a court date that the
      [Lovlaces] were required to attend. The [c]ourt finds that the [Beth Copley]
      was not operating in good faith and is in willful, civil contempt.

      (f) The [c]ourt finds that in July, 2007 Beth Copley was in willful civil
      contempt of Paragraph 3I and 3J of the Agreed Order by her conduct. She is
      in willful civil contempt.

      (g) Accordingly, the [c]ourt finds that Beth Copley is in willful violation of
      this [c]ourt’s Order on five separate occasions.

      (h) The [c]ourt finds that the appropriate sanction for [Beth Copley’s]
      contempt is the award of attorney’s fees which has been addressed by separate
      order.

                                             -10-
       (i) The [c]ourt finds that [Beth Copley] has engaged in contemptuous behavior
       and did not operate [at] all times in good faith.

       (j) The costs will be taxed against the [Copleys].

       The Lovlaces appealed. The Court of Appeals vacated the trial court’s order
concerning all matters related to the Lovlaces’ visitation with the minor child. Lovlace v.
Copley, No. M2011-00170-COA-R3-CV, 2012 WL 368221, at *1 (Tenn. Ct. App. Feb. 3,
2012), reh’g denied (Tenn. Ct. App. Feb. 22, 2012).

         Judges Stafford, Highers, and Kirby unanimously concluded that the Lovlaces are
grandparents within the meaning of the Grandparent Visitation Statute, see Tenn. Code Ann.
§ 36-6-306(e), and, as such, had standing to seek grandparent visitation, which was sufficient
to provide the trial court with subject matter jurisdiction. Lovlace, 2012 WL 368221, at *7
(Stafford, J.); Id. at *19 (Highers, J., concurring in part and dissenting in part); Id. at *20
(Kirby, J., concurring in part and dissenting in part). Judges Stafford, Highers, and Kirby also
unanimously concluded that the March 26, 2009 Final Order of Adoption did not void the
Agreed Order affording the Lovlaces visitation with the minor child. Id. at *9-10 (Stafford,
J.); id. at *19 (Highers, J., concurring in part and dissenting in part); id. at *20 (Kirby, J.,
concurring in part and dissenting in part). Judges Stafford, Highers, and Kirby further agreed
that the trial court applied an incorrect standard when determining the Lovlaces’ petition to
modify and the Copleys’ counter-petition to terminate grandparent visitation. Id. at *12
(Stafford, J.); id. at *19 (Highers, J., concurring in part and dissenting in part); id. at *24-26
(Kirby, J., concurring in part and dissenting in part). All three judges agreed that a party
seeking modification or termination of court-ordered grandparent visitation must make a
threshold showing of a material change in circumstances. Id. at *12-13 (Stafford, J.); id. at
*20 (Highers, J., concurring in part and dissenting in part); id. at *24-26 (Kirby, J., concurring
in part and dissenting in part). Judge Kirby alone opined that the material change in
circumstances need not have been unanticipated at the time of the initial order awarding
grandparent visitation. Id. at *24 (Kirby, J., concurring in part and dissenting in part).

       A majority, Judges Stafford and Kirby, concluded that a grandparent seeking
modification must establish that a material change in circumstances exists that presents a
substantial risk of harm to the child if the modification is denied. Id. at *13 (Stafford, J.); id.
at *25 (Kirby, J., concurring in part and dissenting in part). Judge Highers dissented on this
issue and would have held that a grandparent seeking modification need not again make a
showing of substantial harm to the child. Id. at *19-20 (Highers, J., concurring in part and
dissenting in part). Rather, in addition to the threshold showing of material change in
circumstances, Judge Highers opined that a grandparent need only show that the requested
modification is in the child’s best interests. Id.

                                               -11-
        A different majority, Judges Stafford and Highers, held that a parent seeking
modification or termination of grandparent visitation must show that a material change in
circumstances exists and that the requested modification or termination is in the child’s best
interests. Id. at *12 (Stafford, J.); id. at *19-20 (Highers, J., concurring in part and dissenting
in part). Judge Kirby dissented on this point and opined that in all aspects of the proceeding
to terminate or modify grandparent visitation, regardless of whether a parent or a grandparent
initiates the proceeding, a rebuttable presumption exists that the parent’s preferences and
decisions are in the child’s best interests. Id. at *26 (Kirby, J., concurring in part and
dissenting in part). Consequently, according to Judge Kirby, in all modification and
termination proceedings, grandparents retain the burden of showing that the denial of
increased visitation, or the termination of visitation, would present a risk of substantial harm
to the child. Id. Thus, Judge Kirby opined, to successfully oppose a petition to terminate
visitation, grandparents must demonstrate that the denial of continued visitation would present
a substantial risk of harm to the child. Id.

        With respect to contempt, a majority, Judges Stafford and Highers, concluded that the
trial court had not abused its discretion in finding Mrs. Copley in civil contempt. Id. at *18
(majority); id. at *19 (Highers, J., concurring in part and dissenting in part). Judge Kirby
disagreed and opined that the trial court’s perspective on contempt was necessarily skewed
by its application of the incorrect standards on modification and termination of visitation. Id.
at *26 (Kirby, J., concurring in part and dissenting in part). Judge Kirby further opined that,
even in contempt proceedings, a rebuttable presumption exists that parental decisions are in
a child’s best interests. Id.

        The Court of Appeals unanimously vacated the award of attorney’s fees, with Judges
Stafford and Highers concluding that the trial court failed to make sufficiently specific factual
findings as to the amount of fees incurred prosecuting the contempt allegations against Mrs.
Copley and remanding for the trial court to award only those fees associated with the
prosecution of the contempt allegations. Id. at *1 (Stafford, J.); id. at *19 (Highers, J.,
concurring in part and dissenting in part). Judge Kirby agreed that the attorney’s fees award
should be vacated because she considered the contempt findings inappropriate. Id. at *26
(Kirby, J., concurring in part and dissenting in part). The Copleys filed a petition to rehear,
asserting that the Court of Appeals’ holding would permit an award of attorney’s fees for
contempt allegations not established by the proof. In the order denying the petition to rehear,
the Court of Appeals clarified that the attorney’s fees awarded on remand should be limited
to the fees incurred prosecuting the five contempt findings the trial court made against Mrs.
Copley. Lovlace v. Copley, No. M2011-00170-COA-R3-CV, 2012 WL 368221, at *29
(Tenn. Ct. App. Feb. 22, 2012) (Order Denying Petition for Rehearing).




                                               -12-
       We granted the Lovlaces’ application for permission to appeal.

                                     Standard of Review

        Review of findings of fact by a trial court in civil actions is de novo upon the record
of the trial court, accompanied by a presumption of the correctness of the findings, unless the
preponderance of the evidence is otherwise. Tenn. R. App. P. 13(d); In re Taylor B.W., 397
S.W.3d 105, 112 (Tenn. 2013). A determination of visitation “often hinges on subtle factors
such as the [parties’] demeanor and credibility during the trial proceedings.” Battleson v.
Battleson, 223 S.W.3d 278, 282 (Tenn. Ct. App. 2006). “When credibility and weight to be
given testimony are involved, considerable deference must be afforded to the trial court when
the trial judge had the opportunity to observe the witness’ demeanor and to hear in-court
testimony.” Morrison v. Allen, 338 S.W.3d 417, 426 (Tenn. 2011).

        Review of a trial court’s determinations on issues of law, such as the existence of
subject matter jurisdiction and statutory construction, is de novo, without any presumption of
correctness. Lind v. Beaman Dodge, Inc., 356 S.W.3d 889, 895 (Tenn. 2011) (questions of
law); Chapman v. Davita, Inc., 380 S.W.3d 710, 712-13 (Tenn. 2012) (subject matter
jurisdiction); Mills v. Fulmarque, 360 S.W.3d 362, 366 (Tenn. 2012) (statutory construction).
Review of a trial court’s decision regarding visitation is governed by an abuse of discretion
standard. Smallwood v. Mann, 205 S.W.3d 358, 361 (Tenn. 2006). “An abuse of discretion
occurs when the trial court causes an injustice by applying an incorrect legal standard, reaches
an illogical result, resolves the case on a clearly erroneous assessment of the evidence, or
relies on reasoning that causes an injustice.” Gonsewski v. Gonsewski, 350 S.W.3d 99, 105
(Tenn. 2011) (citing Wright ex rel. Wright v. Wright, 337 S.W.3d 166, 176 (Tenn. 2011)).
In determining whether the trial court abused its discretion, an appellate court “should
presume that the [trial court’s] decision is correct and should review the evidence in the light
most favorable to the decision.” Id. at 105-06; see also Tenn. R. App. P. 13(d).

        With respect to a trial court’s findings of civil contempt, the factual issues of whether
a party violated an order and whether a particular violation was willful, are reviewed de novo,
with a presumption of correctness afforded the trial court’s findings. Konvalinka v.
Chattanooga-Hamilton Cnty. Hosp. Auth., 249 S.W.3d 346, 356-57 (Tenn. 2008). A trial
court’s decision to hold a person in civil contempt is reviewed using the abuse of discretion
standard. Id. at 358.




                                              -13-
                                                 Analysis

                                          I. Preliminary Issues

                                  A. The Lovlaces’ Standing to Sue

        The Copleys contend that the Lovlaces do not have standing to bring suit because they
do not meet the definition of “grandparent” used in the Grandparent Visitation Statute. Tenn.
Code Ann. § 36-6-306(e). The Lovlaces respond that this issue is waived because the Copleys
failed to raise it in the trial court.

        “When a statute creates a cause of action and designates who may bring an action, the
issue of standing is interwoven with that of subject matter jurisdiction and becomes a
jurisdictional prerequisite.” Osborn v. Marr, 127 S.W.3d 737, 740 (Tenn. 2004). The
Grandparent Visitation Statute applies only to persons who satisfy the statutory definition of
the term “grandparent.” See, e.g., Tenn. Code Ann. § 36-6-306(a) (“Any of the following
circumstances, when presented in a petition for grandparent visitation . . . necessitates a
hearing if such grandparent visitation is opposed by the custodial parent or parents.”
(emphasis added)); id. § 36-6-306(e) (defining “grandparent”). “As a result, a court does not
have subject matter jurisdiction to hear a petition for grandparent visitation unless the party
filing the petition has standing.” Spears v. Weatherall, 385 S.W.3d 547, 549 (Tenn. Ct. App.
2012). Appellate courts must consider subject matter jurisdiction even if parties fail to raise
or preserve the issue. Tenn. R. App. P. 13(b); In re Estate of Trigg, 368 S.W.3d 483, 488 n.2
(Tenn. 2012); Osborn, 127 S.W.3d at 740. Thus, notwithstanding the Copleys’ failure to raise
this issue in the trial court, or to list it in the appropriate section of their brief in this Court,6
we will consider whether the Lovlaces lack standing, as this issue is interwoven with subject
matter jurisdiction.

      The Copleys’ argument that the Lovlaces lack standing is based on Tennessee Code
Annotated section 36-6-306(e), which provides:

        Notwithstanding any provision of law to the contrary, as used in this section
        and in § 36-6-307, with regard to the petitioned child, the word “grandparent”
        includes, but is not limited to:


        6
           The issue section of the Copleys’ brief states in relevant part only that “[t]he Lovlaces’ court-
ordered visitation should be terminated.” Tennessee Rule of Appellate Procedure 27(b) requires an appellee
to include in an appellate brief a statement of any issues the appellee wishes to raise in addition to those
issues raised by the appellant. An appellee’s failure to list issues in accordance with Rule 27(b) may result
in waiver. See Hodge v. Craig, 382 S.W.3d 325, 335 (Tenn. 2012).

                                                    -14-
       (1) A biological grandparent;

       (2) The spouse of a biological grandparent; or

       (3) A parent of an adoptive parent.

Tenn. Code Ann. § 36-6-306(e) (emphasis added). According to the Copleys, because the
Lovlaces have no biological connection to the minor child and because Mrs. Lovlace and Mr.
Lovlace are the adoptive parent and stepparent, respectively, of the minor child’s biological
father, neither satisfies the foregoing statutory definition of “grandparent.” In response, the
Lovlaces assert that they fall within the statutory definition of “grandparent” “by reason of
common sense, logic, and constitutional considerations.” We conclude, as did the Court of
Appeals, that the definition of “grandparent” in the Grandparent Visitation Statute
encompasses the Lovlaces.

        Resolution of this issue requires the construction of a statute. We have recently
reiterated the familiar rules of statutory construction.

       When interpreting a statute, courts must ascertain and give effect to the
       legislative intent without restricting or expanding the statute’s intended
       meaning. Our task is to examine the text of the statute and, if the language used
       is unambiguous, we simply apply the plain meaning of the words used in the
       statute. As we recently observed, courts must (1) give these words their natural
       and ordinary meaning, (2) consider them in the context of the entire statute, and
       (3) presume that the General Assembly intended to give each of these words its
       full effect. Every word in a statute is presumed to have meaning and purpose.
       If, after examining the text of the statute, it becomes clear the statute is
       ambiguous, we may reference the broader statutory scheme, the history of the
       legislation, or other sources to discern its meaning. However, these
       non-codified external sources cannot provide a basis for departing from clear
       codified statutory provisions.

Garrison v. Bickford, 377 S.W.3d 659, 663 (Tenn. 2012) (citations and internal quotation
marks omitted).

        Tennessee Code Annotated section 36-6-306(e) is unambiguous. Its use of the phrase
“includes, but is not limited to,” in conjunction with three categories of persons who qualify
as a “grandparent,” clearly evinces the Legislature’s intent not to limit the statutory definition
of “grandparent” to only the three listed categories. The phrases, “includes, but is not limited
to” and “including but not limited to,” are generally deemed to be terms of enlargement, not

                                              -15-
of restriction. See Owings v. Owings, No. W2005-01233-COA-R3-CV, 2006 WL 3410702,
at *8 (Tenn. Ct. App. Nov. 27, 2006) (interpreting the Child Support Guidelines’ use of the
phrase “including but not limited to” as supporting a broad definition of gross income, not
limited to the enumerated categories); Raybon v. McElrath, No. M2001-01295-COA-R3-JV,
2003 WL 22401276, at *2 (Tenn. Ct. App. Oct. 22, 2003) (same); see also Moore v. Nashville
Elec. Power Bd., 72 S.W.3d 643, 650 n.5 (Tenn. Ct. App. 2001) (interpreting the Tennessee
Human Rights Act’s use of the phrase “including but not limited to” as providing an
“extensive” list of remedies). Indeed, even when “including” is used alone in conjunction
with a list of items, it serves as a term of enlargement, not one of restriction. “When a
statutory definition states that it ‘includes’ specific items, we have held that the ‘enumerated
items are illustrative, not exclusive.’” State v. Marshall, 319 S.W.3d 558, 561 (Tenn. 2010)
(quoting Gragg v. Gragg, 12 S.W.3d 412, 415 (Tenn. 2000)).

       The statutory definition of “grandparent” includes two categories that do not require
proof of a biological relationship with the child. Mrs. Lovlace, as the adoptive parent of the
minor child’s biological father, and Mr. Lovlace, as the stepparent of the minor child’s
biological father, qualify as “grandparents” under the expansive definition of the term
“grandparent” used in the Grandparent Visitation Statute. Thus, we hold that the Lovlaces
have standing and, as a result, the trial court had subject matter jurisdiction.7

                   B. Effect of Tennessee Code Annotated Section 36-1-121(f)
                                 and the Minor Child’s Adoption

        The Copleys also assert that the reservation of the Lovlaces’ visitation rights in the
March 26, 2009 Final Order of Adoption was void and of no effect. According to the
Copleys, Mr. Copley’s adoption of the minor child served to terminate the Lovlaces’ visitation
rights pursuant to the Grandparent Visitation Statute.8




        7
          In reaching this holding, we have not considered the extent or quality of the Lovlaces’ relationship
with the minor child, as this is not a relevant consideration in determining whether a petitioner satisfies the
statutory definition of “grandparent.” Tenn. Code Ann. § 36-6-306(e). This consideration becomes relevant
to determining substantial harm and the best interests of the child only after a petitioner has established
standing by satisfying the statutory definition of “grandparent.” Id.
        8
          Once again, this issue is not listed in the issue section of the Copleys’ brief. Because of the
significance of the issue and because the Copleys’ assertion, if correct, would render moot many of the
remaining issues, we will address the matter as a preliminary issue, rather than in the context of the Copleys’
argument that the Lovlaces’ visitation should be terminated.

                                                     -16-
        The March 26, 2009 Final Order of Adoption was not appealed; thus, it became final
and entitled to full force and effect “regardless of whether it was entered in error, unless and
until a party obtains dissolution of the order through operation of the judicial system of
review.” In re Estate of Rinehart, 363 S.W.3d 186, 189 (Tenn. Ct. App. 2011) (alterations and
internal quotation marks omitted). By raising this challenge in the Hickman County Chancery
Court proceeding, the Copleys essentially mounted a collateral attack on the Lewis County
Final Order of Adoption. “A collateral attack is an attempt to avoid, defeat, or evade a
judgment, or to deny its force and effect, in some incidental proceeding not provided by law
for the express purpose of attacking it.” Andrews v. Fifth Third Bank, 228 S.W.3d 102, 107
(Tenn. Ct. App. 2007) (internal quotation marks omitted).

       If an action or proceeding is brought for the very purpose of impeaching or
       overturning a judgment, it is a direct attack upon it . . . . On the other hand, if
       the action or proceeding has an independent purpose and contemplates some
       other relief or result, although the overturning of the judgment may be
       important, or even necessary to its success, then the attack upon the judgment
       is collateral.

In re Estate of Rinehart, 363 S.W.3d at 190 n.6 (quoting Gentry v. Gentry, 924 S.W.2d 678,
679-80 (Tenn. 1996)). “Only a void order may be collaterally attacked in another forum.”
Id. at 190. An order is void, and subject to collateral attack, only where the trial court lacked
subject matter jurisdiction, ruled on an issue wholly outside of the pleadings, or lacked
personal jurisdiction over the party complaining about the order. Id.; Andrews, 228 S.W.3d
at 107. Neither the March 26, 2009 Final Order of Adoption nor the specific provision
reserving the Lovlaces’ visitation rights is void. The Chancery Court for Lewis County did
not lack subject matter jurisdiction, did not rule on matters wholly outside the pleadings, and
did not lack jurisdiction over the minor child or the Copleys.

        According to the Copleys, however, their collateral attack is appropriate because a
provision of the Adoption Statute, see Tenn. Code Ann. § 36-1-121(f), conflicts with a
provision of the Grandparent Visitation Statute, see Tenn. Code Ann. § 36-6-306(d)(1), which
addresses the effect of an adoption on visitation rights. The Copleys contend that the
Adoption Statute takes precedence over the Grandparent Visitation Statute, and as a result,
renders void the provision of the Final Order of Adoption reserving the Lovlaces’ visitation
rights. We disagree.

       The Copleys’ contentions require a determination of the proper interplay between these
two statutory provisions. The relevant provision of the Adoption Statute states:




                                              -17-
       The adoptive parents of a child shall not be required by any order of the
       adoption court to permit visitation by any other person, nor shall the order of
       the adoption court place any conditions on the adoption of the child by the
       adoptive parents. Any provision in an order of the court or in any written
       agreement or contract between the parent or guardian of the child and the
       adoptive parents requiring visitation or otherwise placing any conditions on the
       adoption shall be void and of no effect whatsoever; provided, that nothing
       under this part shall be construed to prohibit “open adoptions” where the
       adoptive parents permit, in their sole discretion, the parent or guardian of the
       child who surrendered the child or whose rights to the child were otherwise
       terminated, or the siblings or other persons related to the adopted child, to visit
       or otherwise continue or maintain a relationship with the adopted child; and
       provided further, that the permission or agreement to permit visitation or
       contact shall not, in any manner whatsoever, establish any enforceable rights
       in the parent or guardian, the siblings or other related persons.

Tenn. Code Ann. § 36-1-121(f) (emphasis added).

       The relevant provision of the Grandparent Visitation Statute declares:

       (1) Notwithstanding the provisions of § 36-1-121, if a relative or stepparent
       adopts a child, the provisions of this section apply.

       (2) If a person other than a relative or a stepparent adopts a child, any visitation
       rights granted pursuant to this section before the adoption of the child shall
       automatically end upon such adoption.

Tenn. Code Ann. § 36-6-306(d) (emphasis added).

        In determining whether these statutory provisions conflict, and in resolving any
existing conflict, we are guided by the following rules of statutory construction. First, a
construction which places one statute in conflict with another is to be avoided, and we must
endeavor to resolve any possible conflict between statutes in favor of each other in order to
provide a harmonious operation of laws. Graham v. Caples, 325 S.W.3d 578, 582 (Tenn.
2010). Second, “[w]here a conflict is presented between two statutes, a more specific
statutory provision takes precedence over a more general provision.” Id. Finally, courts may
presume that the General Assembly is aware of its own prior enactments and knows the state
of the law when it enacts a subsequent statute. Lee Med., Inc. v. Beecher, 312 S.W.3d 515,
527 (Tenn. 2010).



                                              -18-
        Applying the foregoing principles, we conclude that the statutes do not conflict. The
relevant provision of the Adoption Statute was enacted in 1995. The relevant provision of the
Grandparent Visitation Statute was enacted two years later. Not only is the Grandparent
Visitation Statute the more specific and more recently enacted statutory provision, its statutory
text clearly and unambiguously carves out a narrow, limited exception, in the case of
grandparent visitation and stepparent adoption, to the more general rule stated in the Adoption
Statute. Mr. Copley was the minor child’s stepparent at the time of the adoption. We
conclude, therefore, that the exception in the Grandparent Visitation Statute, specifically
Tennessee Code Annotated section 36-6-306(d)(1), controls. Thus, Mr. Copley’s adoption
of the minor child did not terminate the visitation rights the Lovlaces received pursuant to the
Agreed Order. The provision of the Final Order of Adoption reserving the Lovlaces’
visitation rights is not void and is consistent with the exception for stepparent adoptions in the
Grandparent Visitation Statute. Tenn. Code Ann. § 36-6-306(d)(1).9

                                         C. Denial of Visitation

       The Copleys assert that because the record includes no finding that they ever denied
the Lovlaces visitation with the minor child, the Grandparent Visitation Statute was not
implicated.10 We do not agree.

        The Grandparent Visitation Statute expressly provides that an initial petition for
grandparent visitation may only be filed “if such grandparent visitation is opposed by the
custodial parent or parents.” Tenn. Code Ann. § 36-6-306(a). Unlike divorcing or unmarried
parents who may agree that visitation is appropriate but disagree merely about the details of
a visitation schedule, a petitioner relying upon the Grandparent Visitation Statute must
establish in the first instance that the custodial parent opposed or denied grandparent
visitation. Huls v. Alford, No. M2008-00408-COA-R3-CV, 2008 WL 4682219, at *8 (Tenn.
Ct. App. Oct. 22, 2008). “The term ‘opposed’ includes situations both where visitation is


        9
          Although not necessary to our analysis, we further note that Mrs. Copley, as the minor child’s
biological parent, was not within the scope of the protection afforded by the Adoption Statute, Tenn. Code
Ann. § 36-1-121(f), as she was not an “adoptive parent[],” and that she too agreed to the reservation of the
Lovlaces’ visitation rights in the March 26, 2009 Final Order of Adoption. We also note that the Agreed
Order expressly contemplated the Lovlaces’ continued visitation with the minor child even if Mr. Rochelle’s
parental rights were subsequently terminated, as occurred by virtue of his consent to Mr. Copley’s adoption
of the minor child.
        10
          Again, the Copleys fail to list this issue in the appropriate section of their brief. Because of the
significance of this issue and because the Copleys’ assertion, if correct, would render moot many of the
remaining issues in this appeal, we address it as a preliminary matter, rather than in the context of their
argument that the Lovlaces’ visitation should be terminated.

                                                     -19-
denied totally and where visitation is technically not opposed, but the frequency and/or
conditions imposed by the parents on visitation are such that it equates to a denial of
visitation.” Id.; see also Angel v. Nixon, No. M2010-00554-COA-R3-CV, 2010 WL
4483915, at *3 (Tenn. Ct. App. Nov. 8, 2010); Wilson v. Gladden, No. E2008-02283-COA-
R3-CV, 2009 WL 2176460, at *2 (Tenn. Ct. App. July 22, 2009). The Grandparent Visitation
Statute “cannot be used by grandparents who think they are entitled to more or different
visitation in the absence of a finding that the parents actually or effectively ‘opposed’
visitation.” Huls, 2008 WL 4682219, at *8; see also Angel, 2010 WL 4483915, at *3 n.2. We
recognize, therefore, that parties must have experienced problems in cooperation in order to
invoke the Grandparent Visitation Statute in the first place.

       The Copleys now challenge the Agreed Order because it allegedly lacks an explicit
finding of denial of, or opposition to, grandparent visitation. This contention amounts to a
collateral attack on a final order, which no party previously sought to modify or set aside. As
we have already noted, “[o]nly a void order may be collaterally attacked in another forum.”
In re Estate of Rinehart, 363 S.W.3d at 190. An order is void and subject to collateral attack
only where the trial court lacked subject matter jurisdiction, ruled on an issue wholly outside
of the pleadings, or lacked jurisdiction over the party complaining about the order. Id.;
Andrews, 228 S.W.3d at 107. The Agreed Order includes none of these defects, nor do the
Copleys even so contend. The Agreed Order therefore is not subject to collateral attack.

        Moreover, the factual basis of the Copleys’ challenge is without merit. While the
Agreed Order lacks an explicit finding that the Copleys opposed grandparent visitation, the
Agreed Order expressly granted the Lovlaces visitation pursuant to the Grandparent
Visitation Statute. The Lovlaces’ petition clearly alleged opposition. The parties, both
represented by counsel, appeared on the hearing date set to contest the allegations. They then
entered into an agreement. Implicit therein was the Copleys’ acknowledgment that the
prerequisites of the Grandparent Visitation Statute had been satisfied. Additionally, the trial
court found in its January 5, 2011 Order, which is the subject of this appeal, that “at the time
the Agreed Order was entered, there was a clear basis for the establishment of grandparent
visitation.” The evidence in the record does not preponderate against this finding.

        The Copleys appear also to contend that, when petitioning the trial court to modify
visitation, the Lovlaces were subject to a renewed requirement that they demonstrate a denial
of, or opposition to, visitation.11 The Grandparent Visitation Statute does not contain any
provision governing modification of court-ordered grandparent visitation. As a result, the
statute does not mandate, or even address, whether grandparents must prove opposition to, or


        11
            Indeed, the only instances of additional voluntary visitation to which the Copleys point in their
brief all occurred after the Agreed Order.

                                                    -20-
denial of, visitation as a prerequisite when seeking modification of court-ordered visitation.
Even assuming such a showing is required, the Copleys’ own counter-petition for termination
satisfies this showing and evidences their opposition to the Lovlaces’ visitation.12

                    II. Modification or Termination of Grandparent Visitation

       This appeal involves competing petitions for modification and termination of
previously court-ordered grandparent visitation. Tennessee’s Grandparent Visitation Statute
in no way addresses modification or termination of court-ordered grandparent visitation.
Thus, we must determine, as an issue of first impression, the appropriate burdens of proof and
standards to be applied where a grandparent and a parent seek to modify and terminate,
respectively, court-ordered grandparent visitation.

        The Lovlaces petitioned to increase their court-ordered visitation, and the Copleys
petitioned to terminate the Lovlaces’ visitation. The record indicates that the matter was
litigated in the trial court pursuant to the burdens of proof and standards generally applicable
to modification of visitation between two parents. See Tenn. Code Ann. § 36-6-101(a)(2)(c)
(2010). As already noted, the Court of Appeals disagreed, in three separate opinions, as to
the burdens of proof and standards to be applied in these circumstances. As might be
expected, the Lovlaces now urge this Court to adopt the burdens of proof and standards
applied by the trial court. In contrast, the Copleys urge this Court to adopt, in part, the
burdens of proof and standards adopted by a majority of the Court of Appeals, which would
require grandparents seeking modification of visitation to satisfy a higher standard than
parents seeking modification or termination of grandparent visitation. The Copleys further
urge this Court to adopt the additional standard applied by one member of the Court of
Appeals, and hold that, in all proceedings involving grandparent visitation, a rebuttable
presumption exists that parental preferences and decisions are in the best interests of children.

       For the reasons articulated below, we hold that parties—parents and grandparents
alike—seeking modification or termination of court-ordered grandparent visitation must make
two showings. First, a party petitioning for modification or termination must demonstrate by
a preponderance of the evidence a material change in circumstances. If this showing is made,
the party must next prove, by a preponderance of the evidence, that the requested modification
or termination of visitation is in the best interests of the child. To determine whether


        12
           We note that the General Assembly has amended the Grandparent Visitation Statute, effective
July 1, 2011, to include as one of the factors courts may consider in determining the best interests of the child
“[a]ny unreasonable deprivation of the grandparents’ opportunity to visit with the child by the child’s parents
or guardian, including denying visitation of the minor child to the grandparent for a period exceeding ninety
(90) days.” Tenn. Code Ann. § 36-6-307(8) (Supp. 2012).

                                                      -21-
modification or termination is in the best interests of the child, courts shall consider the
factors enumerated in the Grandparent Visitation Statute. Tenn. Code Ann. § 36-6-307.

        The divided opinion of the Court of Appeals in this case is representative of the divide
that exists across the country. As the authors of one recent article noted, there exists a
“current nationwide cacophony of grandparent and third-party visitation laws across the
United States. The landscape of these laws across the country is as varied as the scenery itself
from Maine to Alaska. There is no uniformity among state laws; and there is no authority of
guidance for state legislatures.” Daniel R. Victor and Keri L. Middleditch, Grandparent
Visitation: A Survey of History, Jurisprudence, and Legislative Trends Across the United
States in the Past Decade, 22 J. Am. Acad. Matrim. Law. 391 (2009). “[T]he entire nation is
a virtual ‘wild west’ of wide-ranging trial court interpretations and appellate court decisions
that attempt to reconcile the language in the one United States Supreme Court case that has
touched upon this issue.” Id. at 391-92. The jurisprudence of other jurisdictions, therefore,
offers limited guidance on the issue in this appeal. Moreover, the lone United States Supreme
Court decision, Troxel v. Granville, 530 U.S. 57 (2000), like Tennessee’s Grandparent
Visitation Statute and our own prior jurisprudence, addresses only initial requests for
grandparent visitation, not requests for modification or termination of court-ordered
grandparent visitation. Nonetheless, some guidance can be gleaned from our own
jurisprudence, the lone United States Supreme Court decision, and, to a lesser extent, the
jurisprudence of other jurisdictions.

     A. Burdens of Proof and Standards in Initial Grandparent Visitation Proceedings

      We begin with the text of the Grandparent Visitation Statute, which, in pertinent part,
provides:

       (a) Any of the following circumstances, when presented in a petition for
       grandparent visitation to the circuit, chancery, general sessions courts with
       domestic relations jurisdiction or juvenile court in matters involving children
       born out of wedlock of the county in which the petitioned child currently
       resides, necessitates a hearing if such grandparent visitation is opposed by the
       custodial parent or parents:

       (1) The father or mother of an unmarried minor child is deceased;

       (2) The child’s father or mother are divorced, legally separated, or were never
       married to each other;




                                              -22-
(3) The child’s father or mother has been missing for not less than six (6)
months;

(4) The court of another state has ordered grandparent visitation;

(5) The child resided in the home of the grandparent for a period of twelve (12)
months or more and was subsequently removed from the home by the parent or
parents (this grandparent-grandchild relationship establishes a rebuttable
presumption that denial of visitation may result in irreparable harm to the
child); or

(6) The child and the grandparent maintained a significant existing relationship
for a period of twelve (12) months or more immediately preceding severance
of the relationship, this relationship was severed by the parent or parents for
reasons other than abuse or presence of a danger of substantial harm to the
child, and severance of this relationship is likely to occasion substantial
emotional harm to the child.

(b)(1) In considering a petition for grandparent visitation, the court shall first
determine the presence of a danger of substantial harm to the child. Such
finding of substantial harm may be based upon cessation of the relationship
between an unmarried minor child and the child’s grandparent if the court
determines, upon proper proof, that:

(A) The child had such a significant existing relationship with the grandparent
that loss of the relationship is likely to occasion severe emotional harm to the
child;

(B) The grandparent functioned as a primary caregiver such that cessation of
the relationship could interrupt provision of the daily needs of the child and
thus occasion physical or emotional harm; or

(C) The child had a significant existing relationship with the grandparent and
loss of the relationship presents the danger of other direct and substantial harm
to the child.

(2) For purposes of this section, a grandparent shall be deemed to have a
significant existing relationship with a grandchild if:




                                       -23-
        (A) The child resided with the grandparent for at least six (6) consecutive
        months;

        (B) The grandparent was a full-time caretaker of the child for a period of not
        less than six (6) consecutive months; or

        (C) The grandparent had frequent visitation with the child who is the subject of
        the suit for a period of not less than one (1) year.

        (3) A grandparent is not required to present the testimony or affidavit of an
        expert witness in order to establish a significant existing relationship with a
        grandchild or that the loss of the relationship is likely to occasion severe
        emotional harm to the child. Instead, the court shall consider whether the facts
        of the particular case would lead a reasonable person to believe that there is a
        significant existing relationship between the grandparent and grandchild or that
        the loss of the relationship is likely to occasion severe emotional harm to the
        child.

        (4) For the purposes of this section, if the child’s parent is deceased and the
        grandparent seeking visitation is the parent of that deceased parent, there shall
        be a rebuttable presumption of substantial harm to the child based upon the
        cessation of the relationship between the child and grandparent.

        (c) Upon an initial finding of danger of substantial harm to the child, the court
        shall then determine whether grandparent visitation would be in the best
        interests of the child based upon the factors in § 36-6-307. Upon such
        determination, reasonable visitation may be ordered.

Tenn. Code Ann. § 36-6-306 (2010) (emphasis added).13



        13
           Grandparent visitation was first provided for by the General Assembly in 1971. See Tenn. Code
Ann. § 36-1101 (Supp. 1972). The Grandparent Visitation Statute subsequently was amended on numerous
occasions. See, e.g., Tenn. Code Ann. § 36-1101 (Supp. 1975); Tenn. Code Ann. § 36-6-301 (Supp. 1985);
Tenn. Code Ann. §§ 36-6-306 and -307 (Supp. 1997); Tenn. Code Ann. §§ 36-6-306 and -307 (Supp. 2000);
Tenn. Code Ann. § 36-6-306 (2010); Tenn. Code Ann. § 36-6-307 (Supp. 2012). As already explained,
quotations and citations in this opinion are to the current version of the Grandparent Visitation Statute, the
language of which is in all relevant respects the same as that of the statute in effect at the time of the
proceedings in the trial court. We need not and do not address amendments adopted subsequent to the trial
court proceedings because none affects this Court’s determination of the appropriate burdens and standards
in cases involving petitions to modify or terminate court-ordered grandparent visitation.

                                                     -24-
       The Grandparent Visitation Statute next enumerates the factors that courts must
consider when initially determining whether grandparent visitation is in the best interests of
a child.

        In determining the best interests of the child under § 36-6-306, the court shall
        consider all pertinent matters, including, but not necessarily limited to, the
        following:

        (1) The length and quality of the prior relationship between the child and the
        grandparent and the role performed by the grandparent;

        (2) The existing emotional ties of the child to the grandparent;

        (3) The preference of the child if the child is determined to be of sufficient
        maturity to express a preference;

        (4) The effect of hostility between the grandparent and the parent of the child
        manifested before the child, and the willingness of the grandparent, except in
        case of abuse, to encourage a close relationship between the child and the
        parent or parents, or guardian or guardians of the child;

        (5) The good faith of the grandparent in filing the petition;

        (6) If the parents are divorced or separated, the time-sharing arrangement that
        exists between the parents with respect to the child; and

        (7) If one (1) parent is deceased or missing, the fact that the grandparents
        requesting visitation are the parents of the deceased or missing person.

Tenn. Code Ann. § 36-6-307(1)-(7) (Supp. 2012).14

       The statutory requirement of “an initial finding of danger of substantial harm to the
child,”15 before consideration of the child’s best interests, is a codification of this Court’s
holding in Hawk v. Hawk, 855 S.W.2d 573 (Tenn. 1993). In Hawk, this Court declared the
Grandparent Visitation Statute then in effect, which allowed courts to order grandparent


        14
          Again, as is evident, the statute does not by its terms address modification or termination of court-
ordered grandparent visitation.
        15
             Tenn. Code Ann. § 36-6-306(c).

                                                     -25-
visitation based solely upon a finding that such visitation was in the child’s best interest,
unconstitutional under article I, section 8 of the Tennessee Constitution as applied to a
married couple whose fitness as parents was unchallenged. Id. at 577. In light of the right
of privacy afforded by the Tennessee Constitution, the Hawk Court concluded that, “when no
substantial harm threatens a child’s welfare, the state lacks a sufficiently compelling
justification for the infringement on the fundamental right of parents to raise their children
as they see fit.” Id. “[T]o prevent judicial second-guessing of parental decisions,” the Hawk
Court required courts considering a request for grandparent visitation to “make an initial
finding of harm to the child before evaluating the ‘best interests of the child.’” Id. at 581.

        Three years later, this Court extended the holding of Hawk, requiring a showing of
substantial harm, from the context of the “intact, nuclear family with fit married parents,” id.
at 577, to a grandparent visitation case in which the child’s biological parents were divorced
and the child had been adopted by her stepfather, Simmons v. Simmons, 900 S.W.2d 682
(Tenn. 1995).

        Seven years after Hawk, the United States Supreme Court addressed grandparent
visitation. In Troxel, the Supreme Court considered a federal constitutional challenge to a
Washington state statute, which allowed anyone to petition for visitation with a child at any
time and authorized courts to grant visitation solely on the basis of the child’s best interests,
without affording any deference to parental decisions as to visitation. A plurality of the
Supreme Court held in Troxel that the Washington state statute, as applied to the case before
it, violated the Due Process Clause of the Fourteenth Amendment to the United States
Constitution by imposing an unconstitutional infringement on the parents’ fundamental liberty
interest in the care, custody, and control of their children. Troxel, 530 U.S. at 65, 67, 73. The
plurality further held that “if a fit parent’s decision of the kind at issue here becomes subject
to judicial review, the court must accord at least some special weight to the parent’s own
determination.” Id. at 70. The plurality declined, however, to consider whether “the Due
Process Clause requires all nonparental visitation statutes to include a showing of harm or
potential harm to the child as a precedent to granting visitation.” Id. at 73. As the plurality
explained, “[w]e do not, and need not, define today the precise scope of the parental due
process right in the visitation context.” Id.

       The requirement of an initial finding of substantial harm enunciated in Hawk, and
subsequently codified in the Grandparent Visitation Statute, imposes a more specific, and
arguably stricter, standard than the “special weight” requirement enunciated by the plurality
in Troxel. See, e.g., Troxel, 530 U.S. at 96 (Kennedy, J., dissenting). Showing substantial
harm is the specific and sole manner in which grandparents in this State may overcome the
constitutional deference initially afforded parental decisions regarding grandparent visitation.
Hawk, 855 S.W.2d at 581; Angel, 2010 WL 4483915, at *3 n.3.

                                              -26-
              B. Proceedings to Modify or Terminate Grandparent Visitation

         As already noted, the Grandparent Visitation Statute, Hawk, and Troxel all addressed
initial requests for visitation, not petitions to modify or terminate court-ordered grandparent
visitation. Although we have not before been called upon to address the appropriate burdens
of proof and standards to be applied to petitions for modification of grandparent visitation,
this Court has addressed these issues in the context of a grandparent custody order. Blair v.
Badenhope, 77 S.W.3d 137 (Tenn. 2002).

       In Blair, the child’s biological father petitioned the court to modify a prior consent
order, which had granted custody of the child to her maternal grandmother. In seeking
modification, the father asserted a material change in circumstances and alleged that he had
a superior parental right to the custody of his daughter, pointing out that he had never been
adjudged to be an unfit parent. Id. at 139-40. In a four-to-one decision, the Blair Court
rejected the father’s reliance on the superior parental rights doctrine. The majority held that
“a natural parent cannot generally invoke the doctrine of superior parental rights to modify
a valid order of custody, even when that order resulted from the parent’s voluntary consent
to give custody to the non-parent.” Id. at 139. “Instead, a natural parent seeking to modify
a custody order that grants custody to a non-parent must show that a material change in
circumstances has occurred, which makes a change in custody in the child’s best interests.”
Id. In so holding, the majority acknowledged that “the Tennessee Constitution protects the
fundamental right of natural parents to have the care and custody of their children.” Id. at
141. The Blair majority emphasized, however, that unlike prior cases addressing the rights
of parents to the care and custody of their children, Blair did not “involve the standards
applicable in making an initial award of child custody between a parent and a non-parent.
Rather, we are asked to address whether our Constitution enables parents to assert the superior
parental rights doctrine in order to modify a valid court order awarding custody to a
non-parent.” Id. (emphasis added). The majority viewed this distinction as critically
important, explaining:

      Though we have broadly recognized that the right of parental privacy in this
      state is fundamental, nothing in the language of our Constitution, nor in the
      volumes of our case law, suggests that the superior rights doctrine should assist
      a parent to obtain custody of a child when a valid court order properly
      transferred custody from that parent in the first instance. Nor is there any
      suggestion from these sources that our right to privacy extends so far as to
      warrant application of the superior rights doctrine even when that valid order
      results from the natural parent voluntarily consenting to give custody of the
      child to a non-parent. Because all of our prior cases discussing awards of
custody to a natural parent from a non-parent have been those in which the initial transfer of

                                             -27-
custody from the natural parent was not accomplished with a valid court order or was not
consensual, these cases cannot be properly used to “say what the law is” on this issue in
Tennessee.

Id. at 143 (citations omitted). After examining cases from other jurisdictions, the Blair
majority summed up its conclusions:

       As these cases demonstrate, parents in the initial custody proceedings enjoy a
       strong presumption that they are entitled to the physical custody of their
       children. However, having once protected the rights of natural parents to the
       care and custody of their children, no constitutional principle demands that
       natural parents again be afforded a presumption of superior rights in a
       subsequent modification proceeding. Of course, where an initial order does not
       exist, or is otherwise invalid, then the Constitution requires a court to apply the
       superior rights doctrine. However, because these circumstances do not exist
       in this case, we disagree that the Tennessee Constitution compels application
       of that doctrine in the face of a lawful and valid court order vesting custody of
       [the child] in her grandmother.

Id. at 146 (emphasis added). The majority also summarized its conclusions, based on the law
of other jurisdictions, regarding the effect of a parent’s voluntary consent to the transfer of
custody on the parent’s ability later to rely on the presumption of superior parental rights.

       As these cases powerfully demonstrate, a parent’s voluntary consent to cede
       custody to a non-parent defeats the ability of that parent to later claim superior
       parental rights in a subsequent proceeding to modify custody. Presuming that
       a parent is afforded the opportunity to assert superior parental rights in the
       initial custody proceeding, then the parent’s voluntary transfer of custody to a
       non-parent, with knowledge of the consequences of that transfer, effectively
       operates as a waiver of these fundamental parental rights. Under these
       circumstances, therefore, the Constitution does not again entitle the natural
       parent to assert superior parental rights to modify a valid custody order, even
       if no court has previously found the natural parent to be unfit.

Id. at 147-48 (emphasis added).




                                              -28-
       The Blair majority then announced its holding concerning the burdens and standards
that apply between a parent and a grandparent in custody modification proceedings.

       Based on our prior case law interpreting [a]rticle I, section 8 in this context, and
       given the overwhelming authority from other jurisdictions on this issue, we
       conclude that our Constitution does not accord natural parents a presumption
       of superior rights to modify an existing and valid order of custody, even when
       that order results from the parent voluntarily agreeing to give custody to the
       non-parent. Though strong in many respects, no aspect of the fundamental right
       of parental privacy is absolute, and a parent who is given the opportunity to rely
       upon the presumption of superior rights in an initial custody determination may
       not again invoke that doctrine to modify a valid custody order. Absent proof of
       the custody order’s invalidity or proof that the parental rights were not
       protected in the initial custody proceeding, the child’s interest in a stable and
       secure environment is at least as important, and probably more so, than the
       parent’s interest in having custody of the child returned.

       Accordingly, we hold that a natural parent is not generally entitled to invoke the
       doctrine of superior rights to modify a valid custody order awarding custody to
       a non-parent. Instead, in the absence of extraordinary circumstances—for
       instance, the natural parent was not afforded an opportunity to assert superior
       parental rights in the initial custody proceeding; the custody order is invalid
       on its face; the order is the result of fraud or procedural illegality; or the order
       grants only temporary custody to the non-parents—a trial court should apply
       the standard typically applied in parent-vs-parent modification cases: that a
       material change in circumstances has occurred, which makes a change in
       custody in the child’s best interests. As in all other cases, the burden of
       establishing these factors rests upon the party seeking the change in custody.

Id. at 148 (emphasis added) (citations omitted).

       In reaching this holding, the Blair majority rejected the dissent’s suggestion, based
upon Troxel, that the majority had improperly failed to acknowledge the presumption that fit
parents act in the best interests of their children. Id. at 149. The Blair majority criticized the
dissenting opinion, stating:

       In our view, the dissent gives too little weight to the interests of the child in a
       stable and secure environment, and it risks subjecting the child to the whims
       and caprice of a parent. Indeed, if, as the dissent maintains, a parent’s
       voluntary decision to give custody to a non-parent is made with the best

                                               -29-
       interests of the child as the paramount factor, can we not also suppose that the
       best interests of the child should again be the paramount factor when deciding
       whether custody should be returned to the natural parent? We see no
       compelling reason why the Constitution would command otherwise, provided
       that the rights of the parent were protected in the initial determination.

Id. at 149 (citations and internal quotation marks omitted). The Blair majority also reasoned
that applying the superior parental rights doctrine in custody modification proceedings would,
in effect,

       create a situation analogous to a show-cause process in which the custodial
       non-parent would have to show cause why the child should not be
       returned . . . even in the face of a valid order transferring custody away from
       that parent . . . unless the child’s custodian can show that a change in custody
       would result in substantial harm to the child.

Id. at 149. The majority believed that “such a process would effectively render existing orders
of custody to non-parents practically worthless” and create “practical problems for the
administration of justice.” Id.

        We find the analysis, reasoning, and conclusions of the Blair majority persuasive and
equally applicable to proceedings to modify or terminate court-ordered grandparent visitation.
Thus, we conclude that the Tennessee Constitution does not afford parents a presumption of
superior rights in proceedings to modify or terminate court-ordered grandparent visitation.
In the absence of extraordinary circumstances—for instance, the parents were not afforded
an opportunity to assert superior parental rights in the initial proceeding; or the order is
facially invalid; or the order resulted from fraud or procedural illegality—a trial court should
apply the standards and burdens typically applied in parent-vs-parent modification cases.
Having once afforded parents the opportunity to rely upon the protection of the presumption
of superior rights to the care, custody, and control of their children in the initial grandparent
visitation proceeding, no constitutional principle demands that parents again be afforded a
presumption of superior rights in a subsequent grandparent visitation modification
proceeding—whether the subsequent modification proceeding is initiated by the parents or
by the grandparents.

        As in Blair, our conclusion remains the same, even when, as here, grandparent
visitation rights derive from an agreed order. The judicial system favors the resolution of
disputes by agreement between the parties. Harbour v. Brown ex rel. Ulrich, 732 S.W.2d 598,
599 (Tenn. 1987); Kelly v. Walker, 346 S.W.2d 253, 255 (Tenn. 1961); Kittrelle v. Philsar
Dev. Co., 359 S.W.2d 837, 844 (Tenn. Ct. App. 1962); City of New Johnsonville v. Handley,

                                              -30-
No. M2003-00549-COA-R3-CV, 2005 WL 1981810, at *10 (Tenn. Ct. App. Aug. 16, 2005)
(“Consent decrees, compromise and settlement agreements, and agreed orders are favored by
the courts and represent the achievement of an amicable result to pending litigation.”). “A
consent decree is a contract made final and binding upon the parties by the approval of the
court.” City of Shelbyville v. State ex rel. Bedford Cnty., 415 S.W.2d 139, 144 (Tenn. 1967);
Clinchfield Stone Co. v. Stone, 254 S.W.2d 8, 13 (Tenn. Ct. App. 1952). An agreed order
signed by the parties involved has been described as “about the most binding of agreements
that can be made.” Bringhurst v. Tual, 598 S.W.2d 620, 622 (Tenn. Ct. App. 1980) (citing
Smelcer v. Broyles, 465 S.W.2d 355, 356 (Tenn. 1971); Boyce v. Stanton, 83 Tenn. 346, 375-
76 (1885)).

        We recognize that Blair involved a custody modification proceeding between a parent
and a grandparent, whereas this case involves a proceeding between a parent and a
grandparent to modify or terminate grandparent visitation. Id. at 144, 148. Nonetheless, this
difference does not undermine the rationale of Blair or render its reasoning inapposite. As
we have recently recognized, “[v]isitation rights arise from the right of custody and are
controlled by the same constitutional protections.” Smallwood, 205 S.W.3d at 362-63
(citations omitted); see also Rennels v. Rennels, 257 P.3d 396, 401-02 (Nev. 2011) (holding
that the standard applicable in custody modification cases also applies to grandparent
visitation modification cases).

        In light of the foregoing principles, we hold that when a grandparent or a parent
initiates a proceeding to modify or terminate court-ordered grandparent visitation, the burdens
of proof and the standards to be applied are the same as those typically applied in
parent-vs-parent visitation modification cases. The burden of proof is upon the party seeking
modification or termination to demonstrate, by a preponderance of the evidence, that a
material change in circumstances has occurred which makes the requested modification or
termination of grandparent visitation in the child’s best interests. In determining the best
interests of the child, courts shall consider the factors enumerated in the Grandparent
Visitation Statute. Tenn. Code Ann. § 36-6-307.

       Our holding should not be viewed as retreating from prior decisions recognizing the
fundamental right of parents to the care and custody of their children. A parent’s right to the
care and custody of his or her child is among the oldest of the judicially recognized liberty
interests protected by the due process clauses of the federal and state constitutions. Troxel,
530 U.S. at 65; Hawk, 855 S.W.2d at 578-79.




                                             -31-
       The relations which exist between parent and child are sacred ones . . . . The
       right to the society of the child exists in its parents; the right to rear it, to its
       custody, to its tutorage, the shaping of its destiny, and all of the consequences
       that naturally follow from the relationship are inherently in the natural parents
       ....

In re Knott, 197 S.W. 1097, 1098 (Tenn. 1917); see also Hawk, 855 S.W.2d at 577-78
(reiterating these principles). We instead reaffirm the principle, first announced in Hawk and
now codified in the Grandparent Visitation Statute, that in initial proceedings to determine
grandparent visitation, parents must be afforded the opportunity to rely upon the protection
of the presumption of superior parental rights. To overcome this presumption, grandparents
must establish that denying them visitation would result in substantial harm to the child and
that grandparent visitation would be in the child’s best interests. An initial award of
grandparent visitation is not a negative reflection upon parental competence or fitness; rather,
it is a finding that a child already has such a significant relationship with a grandparent that
the child would be substantially harmed if visitation with grandparents ceased, even if the
parents and the grandparents are unable to agree. Even when grandparents satisfy the initial
requirements necessary to obtain visitation, the visitation schedule must be carefully crafted
both to afford grandparents the visitation necessary to avoid substantial harm to the child and
to minimize, to the extent possible, interference with the parent-child relationship.

        Once grandparents have obtained court-ordered visitation, however, the presumption
of superior parental rights does not apply in proceedings to modify or terminate grandparent
visitation. Declining to apply the presumption of superior parental rights in a modification
proceeding “not only gives deference to a court’s order, but it also promotes the important
policy goal of stability for the child.” Rennels, 257 P.3d at 401-02; see also Blair, 77 S.W.3d
at 148 (stating that in proceedings to modify custody “the child’s interest in a stable and
secure environment is at least as important, and probably more so, than the parent’s interest
in having custody of the child returned”).

                   C. Application of Burdens and Standards to This Case

       The Copleys first contend that because the Agreed Order includes no finding of a risk
of substantial harm, the presumption of superior parental rights has not been overcome and
should be applied in this proceeding. We do not agree.

       The Copleys were represented by counsel in the initial proceeding when the Lovlaces
sought grandparent visitation, and, at that time, the law regarding the Copleys’ entitlement to
the presumption of superior parental rights in initial grandparent visitation proceedings was
well-established by Hawk, Troxel, and Blair, as well as the Grandparent Visitation Statute.

                                               -32-
The Copleys, like all other parents, are presumed to know the law. In re M.L.P., 281 S.W.3d
387, 392-93 (Tenn. 2009) (stating in a termination of parental rights proceeding that parents
are presumed to know the law regarding their responsibility to visit their children). The
Copleys chose to forego reliance upon the presumption of superior parental rights and
voluntarily entered into the Agreed Order granting the Lovlaces grandparent visitation. While
the Agreed Order lacks a specific finding of substantial risk of harm, the Agreed Order
expressly granted the Lovlaces visitation pursuant to the Grandparent Visitation Statute.
Implicit therein was the Copleys’ acknowledgment that the prerequisites of the Grandparent
Visitation Statute had been satisfied, including the prerequisite of a showing of substantial
risk of harm to the child in the absence of visitation. The Copleys were afforded their
opportunity to rely upon the presumption of superior parental rights in the initial proceeding
and waived those rights when they voluntarily entered the Agreed Order. The record does not
establish any other extraordinary circumstance that would justify applying the presumption
of superior parental rights in this modification proceeding. See Blair, 77 S.W.3d at 148
(stating that a facially invalid order or an order procured by fraud or through procedural
illegality may justify applying the presumption of superior parental rights in modification
proceedings). Thus, the Copleys are not entitled to the presumption of superior parental rights
in this proceeding. They are, however, entitled to a review of the facts under the correct
standard: proof of a material change in circumstances and that any modification or termination
would be in the best interests of the child.

        We need not remand this matter to the trial court for application of our holding. The
record indicates that this matter was litigated using the same burdens of proof and standards
which we now articulate, and the trial court endeavored to apply these burdens and standards.
Given the length of time this litigation has been pending and the sufficiency of the record,
including the trial court’s factual findings on the relevant issues, the best interests of the
parties and the minor child, as well as the interests of judicial economy, are better served by
this Court applying our holding, rather than remanding to the trial court for further
proceedings.

        Both parties asserted in the trial court and in the Court of Appeals, and they continue
to assert in this Court, that material changes in circumstances have occurred which warrant
modification or termination of grandparent visitation. The trial court found a material change
in circumstances, and the evidence in the record does not preponderate against this finding.
In particular, the evidence in the record supports the trial court’s finding that the parties’
relationship degenerated subsequent to entry of the Agreed Order to the point that the parties
were no longer able to work together. Acrimony and hostility between the parties does not,
in and of itself, amount to a material change in circumstances sufficient to permit modification
or termination of visitation. See Rennels, 257 P.3d at 402 (“[T]he existence of some hostility
between the parent and nonparent is insufficient because obviously some animosity exists

                                              -33-
between a nonparent and a parent when one party must resort to litigation to settle visitation
issues. . . . Such acrimony between a parent and a nonparent, by itself, is insufficient to
demonstrate changed circumstances.”). On the other hand, evidence that the parties’
relationship has degenerated to the point that an existing visitation arrangement has proven
unworkable in a significant way is sufficient to establish a material change in circumstances.
Boyer v. Heimerman, 238 S.W.3d 249, 257 (Tenn. Ct. App. 2007); Rushing v. Rushing, No.
W2003-01413-COA-R3-CV, 2004 WL 2439309, at *6 (Tenn. Ct. App. Oct. 27, 2004). The
failure to adhere to a court-ordered visitation schedule also may constitute a material change
in circumstances. See Ateca v. Ateca, No. M2007-02843-COA-R3-CV, 2009 WL 1138129,
at *2 (Tenn. Ct. App. Apr. 27, 2009); see also Pace v. Pace, No. M2009-01037-COA-R3-CV,
2010 WL 1687740, at *5 (Tenn. Ct. App. Apr. 26, 2010) (holding that while “failure to adhere
to a parenting plan or order of custody may constitute a material change in circumstances,
deviation from the court order does not, ipso facto, support a finding of a material change in
circumstance”).

       In this case, the record establishes that the parties’ relationship degenerated following
entry of the Agreed Order to the point that the visitation schedule became unworkable in a
significant way. The parties’ refusal to communicate and to cooperate with each other
resulted in confusion and noncompliance with the specific terms of the Agreed Order. The
evidence in the record therefore does not preponderate against the trial court’s finding of a
material change in circumstances.16

        Despite the showing of a material change in circumstances, the evidence does not
preponderate against the trial court’s findings that neither the Lovlaces’ requested increase
in visitation17 nor the Copleys’ requested termination of visitation was in the minor child’s


        16
           We find that the degeneration in the parties’ relationship could not have been reasonably
anticipated at the time the parties joined in an Agreed Order granting grandparent visitation; thus, we do not
address Judge Kirby’s conclusion that a parent seeking modification need not show that a material change
in circumstances was unanticipated. Lovlace, 2012 WL 368221, at *24 (Kirby, J., concurring in part and
dissenting in part). We note, however, that another pending appeal squarely presents the question of whether
a parent seeking modification of a parenting plan must prove that the alleged material change in
circumstances was unanticipated. Armbrister v. Armbrister, No. E2012-00018-COA-R3-CV, 2012 WL
3060509, at *4 (Tenn. Ct. App. July 27, 2012) (“We conclude the father failed to prove a significant or
material unanticipated change of circumstances which affected the children’s well-being in any meaningful
way.”), perm. app. granted (Tenn. Oct. 16, 2012).
        17
         Although the Lovlaces requested in the conclusion of their reply brief that this Court grant them
expanded visitation, they failed to provide any argument or citation to the record regarding this issue in the
argument section of their brief. The issue is therefore waived. See Tenn. R. App. P. 11, 27(a)(7); Hodge,
382 S.W.3d at 335; see also Sneed v. Bd. of Prof’l Responsibility, 301 S.W.3d 603, 615 (Tenn. 2010) (“It
                                                                                                (continued...)

                                                     -34-
best interests. Rather, the record supports the trial court’s finding that the best interests of the
child are served by making only minor modifications of the visitation schedule, including the
elimination of some of the discretion afforded the Copleys by the Agreed Order. These minor
modifications were narrowly tailored to address the material change in circumstances that had
occurred. Moreover, these minor revisions do not alter significantly the amount of
grandparent visitation granted by the Agreed Order.18 The modifications also serve to
promote the parties’ adherence to the visitation schedule and to foster the minor child’s best
interests by reducing, if not eliminating, the reasons for the parties’ disagreements and non-
compliance, thus providing increased stability for the minor child. Accordingly, we reverse
the Court of Appeals’ judgment and reinstate that portion of the trial court’s January 5, 2011
Order modifying the terms of the Lovlaces’ visitation with the minor child.

                                                III. Contempt

      The Lovlaces alleged approximately twenty-six instances of contempt against Mrs.
Copley, and the trial court concluded that five of these allegations amounted to contempt.
The Copleys mount two challenges to the contempt findings.

                             A. Presumption of Superior Parental Rights

        The Copleys’ initial challenge is a legal one. Relying upon Judge Kirby’s concurring
and dissenting opinion, the Copleys assert that the trial court abused its discretion by not
applying to the contempt proceedings the rebuttable presumption that parental decisions are
in the best interests of a child. See Lovlace, 2012 WL 368221, at *26 (Kirby, J., concurring
in part and dissenting in part). We reject this contention for the reasons we refused to apply
the presumption of superior parental rights to the modification proceeding. Having once
afforded the Copleys the opportunity to rely upon the presumption of superior rights to the
care, custody, and control of their child in the initial grandparent visitation proceeding, no
constitutional principle demands that they be afforded the presumption in a subsequent
contempt proceeding alleging a willful violation of the prior, valid Agreed Order granting
grandparent visitation.



        17
           (...continued)
is not the role of the courts, trial or appellate, to research or construct a litigant’s case or arguments for him
or her, and where a party fails to develop an argument in support of his or her contentions or merely
constructs a skeletal argument, the issue is waived.”).
        18
          Based upon a comparison of the May 15, 2006 Agreed Order and the January 5, 2011 Order, it
appears that the trial court increased the Lovlaces’ visitation by a total of approximately twenty-nine hours
per year.

                                                       -35-
                                        B. Lack of Factual Findings

       The Copleys’ second attack is upon the factual findings on which the trial court based
the contempt findings.19 Specifically, the Copleys contend that the evidence preponderates
against the trial court’s findings that: (1) Mrs. Copley violated the Agreed Order; and (2) that
any violation was willful. The Lovlaces contend that the evidence supports the trial court’s
contempt findings and actually preponderates in favor of finding against Mrs. Copley on the
other twenty-one contempt allegations in their Second Amended Petition.

        Civil contempt claims based upon alleged willful disobedience of a court order20 have
four essential elements: (1) the order alleged to have been violated must be “lawful”; (2) the
order alleged to have been violated must be clear, specific, and unambiguous; (3) the person
alleged to have violated the order must have actually disobeyed or otherwise resisted the
order; and (4) the violation of the order must have been “willful.” Konvalinka, 249 S.W.3d
at 354-55. Whether a party violated an order and whether a violation was willful are factual
issues, which appellate courts review de novo, with a presumption of correctness afforded the
trial court’s findings. Id. at 356-57. We conclude that, in this case, the trial court failed to
make sufficiently specific findings on the disputed facts necessary to find civil contempt.

       Effective July 1, 2009, Tennessee Rule of Civil Procedure 52.01 was amended to
require trial courts to make specific findings of facts and conclusions of law in all bench trials:

         In all actions tried upon the facts without a jury, the court shall find the facts
         specially and shall state separately its conclusions of law and direct the entry of
         the appropriate judgment . . . . If an opinion or memorandum of decision is
         filed, it will be sufficient if the findings of fact and conclusions of law appear
         therein. Findings of fact and conclusions of law are unnecessary on decisions
         of motions under Rules 12 or 56 or any other motion except as provided in
         Rules 41.02 and 65.04(6).




        19
          Once again, this issue is not listed in the appropriate section of the Copleys’ brief, but because the
Copleys’ assertion, if correct, also would dispose of the remaining issue regarding the award of attorney’s
fees, we address the issue.
        20
             Tenn. Code Ann. § 29-9-102(3) (2012) (“The power of the several courts to issue attachments, and
inflict punishments for contempts of court, shall not be construed to extend to any except the following cases:
. . . [t]he willful disobedience or resistance of any . . . person, to any lawful writ, process, order, rule, decree,
or command of such courts . . . .”).

                                                        -36-
Tenn. R. Civ. P. 52.01.21 Requiring trial courts to make findings of fact and conclusions of
law is generally viewed by courts as serving three purposes. 9C Charles A. Wright et al.,
Federal Practice and Procedure § 2571, at 219-223 (3d ed. 2005) [hereinafter 9C Federal
Practice and Procedure]. First, findings and conclusions facilitate appellate review by
affording a reviewing court a clear understanding of the basis of a trial court’s decision. See
Estate of Bucy v. McElroy, No. W2012-02317-COA-R3-CV, 2013 WL 1798911, at *3-4
(Tenn. Ct. App. Apr. 26, 2013) (noting that the Rule 52.01 requirement facilitates appellate
review); Hardin v. Hardin, No. W2012-00273-COA-R3-CV, 2012 WL 6727533, at *5 (Tenn.
Ct. App. Dec. 27, 2012) (same); In re K.H., No. W2008-01144-COA-R3-CV, 2009 WL
1362314, at *8 (Tenn. Ct. App. May 15, 2009) (recognizing that without findings and
conclusions appellate courts are left to wonder about the basis of a trial court’s decision); In
re M.E.W., No. M2003-01739-COA-R3-PT, 2004 WL 865840, at *19 (Tenn. Ct. App. Apr.
21, 2004) (same); 9C Federal Practice and Procedure § 2571, at 219 (recognizing that specific
findings by the trial court facilitate appellate review). Second, findings and conclusions also
serve “to make definite precisely what is being decided by the case in order to apply the
doctrines of estoppel and res judicata in future cases and promote confidence in the trial
judge’s decision-making.” 9C Federal Practice and Procedure § 2571, at 221-22. A third
function served by the requirement is “to evoke care on the part of the trial judge in
ascertaining and applying the facts.” Id. at 222. Indeed, by clearly expressing the reasons for
its decision, the trial court may well decrease the likelihood of an appeal. Hardin, 2012 WL
6727533, at *5.

      In this case, the trial court declined to make specific findings of fact as to the
contempt.22 Although the trial court’s final order includes some findings regarding the five


        21
          Before July 1, 2009, specific findings of fact and conclusions of law were not required except
“upon request made by any party prior to the entry of judgment.” Tenn. R. Civ. P. 52.01 (amended 2008);
see also Poole v. Union Planters Bank, N.A., 337 S.W.3d 771, 791 n.12 (Tenn. Ct. App. 2010) (noting the
amendment).
        22
          At the beginning of the September 28, 2010 hearing on attorney’s fees, the trial court denied the
request for specific findings of fact and conclusions of law made by counsel for the Lovlaces, stating:

        It’s certainly not an unreasonable request, but to be blunt, the [c]ourt did the best it could
        on the day of trial in announcing its decision. To go back at this time and try to recreate
        basically the [c]ourt’s ruling and make specific findings, the [c]ourt is going to simply rely
        on the transcript of its findings, good or bad. I don’t think there’s anything to gain by going
        back and trying to recreate that. Again, it may be cleaner for the appeals process, and the
        [c]ourt accepts that this is probably going to be appealed, regardless; but with that being
        said, obviously my court is not here to try to make it easier and make the rulings more clear
        for the Court of Appeals. Truly, I think my job here is just simply to do the best I can in
                                                                                                 (continued...)

                                                     -37-
allegations held to constitute contempt, the order does not include sufficiently specific
findings on the disputed facts that were crucial to determining the elements of civil contempt.
See Konvalinka, 249 S.W.3d at 354-55. There is no bright-line test by which to assess the
sufficiency of factual findings, but “the findings of fact must include as much of the
subsidiary facts as is necessary to disclose to the reviewing court the steps by which the trial
court reached its ultimate conclusion on each factual issue.” 9C Federal Practice and
Procedure § 2579, at 328. Courts need not make findings on stipulated or undisputed facts,
unless conflicting inferences can be drawn from undisputed facts. Id. at 332-33.

       This is not a case involving undisputed or stipulated facts. The parties here disputed
whether Mrs. Copley’s conduct amounted to a violation of the Agreed Order and disagreed
as to whether any violation was willful. Disputes about these issues existed as to each of the
five contempt findings.23 In this bitterly fought case, involving many factual disputes, it is
difficult to overstate the importance of findings of fact and conclusions of law. The trial
court’s findings were not sufficiently specific to resolve these disputes.

        One remedy appellate courts typically apply when a trial court’s factual findings fail
to satisfy the Rule 52.01 requirement is to remand the case to the trial court with directions
to issue sufficient findings and conclusions. See, e.g., Pandey v. Shrivastava, No.W2012-
00059-COA-R3-CV, 2013 WL 657799, at *5-6 (Tenn. Ct. App. Feb. 22, 2013); Hardin, 2012
WL 6727533, at *5-6; In re Connor S.L., No. W2012-00587-COA-R3-JV, 2012 WL 5462839,
at *4-5, *7 (Tenn. Ct. App. Nov. 8, 2012); Simpson v. Fowler, No. W2011-02112-COA-R3-



(...continued)
        deciding the case. I think I’ve done that. In some cases the [c]ourt obviously believes it
        needs to take the time to write out its order, conclusions of law and findings of fact; but in
        this case, the [c]ourt thinks it made specific-enough finding[s] on the day of, and I think
        we’re ready to go forward with the hearing.
        23
            The trial court based its findings of contempt on five specific incidents: January 2007,
February 17, 2007, June 2007, and two incidents in July 2007. The trial court failed to make specific
findings resolving the disputed facts concerning each of these incidents, including the disputes about whether
any noncompliance with the Agreed Order was willful. The trial court’s finding regarding the June 2007
contempt states that the Lovlaces’ “visitation was missed without cause.” However, the Lovlaces alleged
a scheduling conflict, not missed visitation, in June 2007. Although the Lovlaces’ Second Amended Petition
for Contempt erroneously identified June 23, 2007, as a date when they missed Saturday visitation, the
parties later entered an agreed order correcting the Petition to reflect June 23, 2008, as the date of the alleged
missed Saturday visitation. The Lovlaces’ proof at trial also clearly identified June 23, 2008, not June 2007,
as the date of the missed Saturday visitation. Thus, the trial court’s finding regarding the June 2007 contempt
is inconsistent with the allegations and proof in the record.



                                                       -38-
CV, 2012 WL 3675321, *4-5 (Tenn. Ct. App. Aug. 28, 2012). Alternatively, an appellate
court may choose to remedy the trial court’s deficient factual findings by conducting a de
novo review of the record to determine where the preponderance of the evidence lies. See,
e.g., Ward v. Ward, No. M2012-01184-COA-R3-CV, 2013 WL 3198157, at *15 (Tenn. Ct.
App. June 20, 2013); see also Kendrick v. Shoemake, 90 S.W.3d 566, 570 (Tenn. 2002)
(applying de novo review when the trial court’s factual findings were insufficient); Brooks
v. Brooks, 992 S.W.2d 403, 405 (Tenn. 1999) (same).

       Neither of these typical remedies is workable in this case. Remanding to the trial court
for sufficiently specific findings would only further prolong this already protracted,
contentious, and expensive litigation, and potentially result in a second appeal. A remand
would undermine the goals, expressed in the Tennessee Rules of Appellate Procedure, of
securing “the just, speedy, and inexpensive determination of every proceeding on the merits”
and of avoiding needless litigation. Tenn. R. App. P. 1, 13. A remand for additional
proceedings would serve neither the interests of justice nor the interests of the parties. Cf. S.
Abraham & Sons, Inc. v. Dep’t of Treasury, 677 N.W.2d 31, 43 n.11 (Mich. Ct. App. 2003)
(concluding that the trial court’s contempt findings were inadequate but refusing to remand
“because numerous procedural defects tainted the contempt ‘hearing’”).

        Conducting a de novo review of the record on appeal to determine where the
preponderance of the evidence lies also is not feasible. This is true because appellate courts
are ill-equipped to make the type of credibility determinations that would be necessary to
resolve the factual disputes surrounding each of the five contempt findings.24

        The typical remedies of a remand and de novo review are not the only options available
to this Court. Tennessee Rule of Appellate Procedure 36(a) authorizes appellate courts to
grant “the relief on the law and facts to which the party is entitled or the proceeding otherwise
requires.” Tenn. R. App. P. 36(a) (emphasis added). “This subdivision makes clear that the
appellate courts are empowered to grant whatever relief an appellate proceeding requires.”
Tenn. R. App. P. 36(a) advisory commission cmt. This Court has not often relied upon Rule




        24
             For this reason, we also decline to address the Lovlaces’ request to review the record, make
additional findings of contempt, and order make-up visitation. Additionally, even if resolving this request
would not require credibility determinations, we would decline to address it. The Lovlaces failed to raise
these issues in their Tennessee Rule of Appellate Procedure 11 application for permission to appeal, failed
to list these issues in the appropriate section of their supplemental brief, and failed to provide any significant
argument regarding these issues in the argument section of their briefs in this Court. The issues are therefore
waived. See Tenn. R. App. P. 11, 27(a)(4), (a)(7); Hodge, 382 S.W.3d at 335; see also Sneed, 301 S.W.3d
at 615.

                                                       -39-
36(a) as a basis for granting appropriate relief.25 Based on its unique facts and procedural
posture, we have determined that this is an appropriate case for the exercise of this discretion.
We therefore invoke Rule 36(a) and provide the relief on the law and the facts that this
proceeding requires. We vacate the trial court’s judgment finding Mrs. Copley in contempt
and dismiss the Lovlaces’ allegations of contempt. This relief not only corrects the judicial
error that precluded effective appellate review but also provides closure and finality to the
Lovlaces, the Copleys, and the minor child—very important considerations in legal
proceedings involving children. Accordingly, we vacate the portion of the trial court’s
judgment finding Mrs. Copley in contempt and dismiss the Lovlaces’ allegations of contempt.
 As a result, we also vacate that part of the trial court’s judgment ordering Mrs. Copley to pay
a portion of the Lovlaces’ attorney’s fees.26

        Our decision to grant this relief should in no way be understood as condoning the
acrimonious and uncooperative relationship that has existed between the Copleys and the
Lovlaces or suggesting that their future willful failure to abide by the visitation arrangement
in the January 5, 2011 order will not result in serious consequences. Their hostility towards
each other and unwillingness to work together has resulted in each side incurring thousands
of dollars of attorney’s fees, in addition to the emotional turmoil this litigation has
undoubtedly produced. Unfortunately, the record on appeal suggests that the Copleys and the
Lovlaces have lost sight of the fact that the paramount consideration in this case, as well as
all other legal proceedings involving child custody and visitation, is the welfare of the child.
Luke v. Luke, 651 S.W.2d 219, 221 (Tenn. 1983). The interests and desires of adult parties
are secondary to this paramount concern. Boyer, 238 S.W.3d at 255; Dantzler v. Dantzler,
665 S.W.2d 385, 387 (Tenn. Ct. App. 1983). We urge the Copleys and the Lovlaces to


        25
            See, e.g., State v. Walton, 41 S.W.3d 75, 96 (Tenn. 2001) (holding that the defendant’s statements
to the police were not admissible against him and relying on Rule 36(a) to remand to the trial court to allow
the defendant an opportunity to withdraw his guilty plea, which was entered when he mistakenly believed
that the statements were admissible evidence against him); Norton v. Everhart, 895 S.W.2d 317, 322 (Tenn.
1995) (relying on Rule 36(a) to allow the pro se litigant to file a petition in the appropriate court because the
trial court where the petition was filed failed to transfer the pro se petition to the appropriate court).
        26
           Because we have vacated the trial court’s judgment, we need not address the Court of Appeals’
conclusions regarding the inadequacy of the findings to support the attorney’s fees award. For the same
reason, we need not address Mrs. Copley’s argument that the trial court lacked authority to award attorney’s
fees as a sanction for civil contempt. We note, however, that this Court has previously discussed the
circumstances under which monetary damages may be awarded as a sanction for civil contempt. See
Overnite Transp. Co. v. Teamsters Local Union No. 480, 172 S.W.3d 507, 510-11 (Tenn. 2005) (stating that
damages are available to a party injured by a contemnor’s acts in violation of a court’s order and describing
the measure of damages as “the actual injury sustained as a result of the contempt,” id. at 511 (citations
omitted)); see also Tenn. Code Ann. §§ 29-9-104, -105 (2012) (describing the availability of “damages” in
contempt proceedings).

                                                      -40-
refocus on how best to foster the welfare of the child they all dearly love and allow this goal
to guide their future interactions with each other.

                                         Conclusion

        Based upon our review of the record and the applicable legal principles, we conclude
that the Court of Appeals erred by vacating the trial court’s judgment regarding visitation. We
therefore reverse the Court of Appeals’ judgment and reinstate the trial court’s judgment
regarding grandparent visitation. We also reverse the Court of Appeals’ judgment affirming
the trial court’s contempt findings and remanding for re-consideration of the attorney’s fees
award. We vacate those portions of the trial court’s judgment finding Mrs. Copley in
contempt and ordering her to pay $32,000 of the Lovlaces’ attorney’s fees. We also dismiss
the Lovlaces’ contempt allegations. Costs of this appeal are assessed one-half to Clayton
O’Neal Lovlace and Jean Lovlace, and their surety, and one-half to Timothy Kevin Copley
and Beth Copley, for which execution may issue if necessary.




                                                    _______________________________
                                                    CORNELIA A. CLARK, JUSTICE




                                             -41-